Citation Nr: 0208548	
Decision Date: 07/29/02    Archive Date: 08/02/02	

DOCKET NO.  99-11 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertrophic spurs of 
the cervical spine as secondary to service-connected 
costochondritis of the left 4th and 5th rib area.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from March 1975 to 
September 1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO), which denied the veteran 
entitlement to service connection for hypertrophic spurs of 
the cervical spine, claimed as secondary to service connected 
costochondritis.  The veteran perfected a timely appeal of 
this determination to the Board.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran's hypertrophic spurs of the cervical spine 
are not caused by or aggravated by his service-connected 
costochondritis of the left 4th and 5th rib area, nor was it 
incurred in or aggravated by service.


CONCLUSION OF LAW

Hypertrophic spurs of the cervical spine are not proximately 
due to or the result of the veteran's service-connected 
costochondritis of the left 4th and 5th rib area.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.310(a), (2001); 66 Fed. Reg. 45, 620 (August 
29, 2001), to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records are negative for complaints 
and/or findings referable to the veteran's cervical spine.  
When examined for service discharge in August 1977 a clinical 
evaluation of the veteran's spine found no abnormalities. 

On his initial post service VA examination in November 1978, 
the veteran made no complaints referable to his neck.  The 
veteran did complain of having intermittent chest pain.  
Tenderness was noted on examination of the left chest at the 
costochondral junction at about the 4th and 5th rib area.  An 
X-ray of the chest was normal.  

In July 1983 the veteran presented to a VA treatment facility 
with a reported six to seven-year history of neck pain 
radiating into the right arm.  The veteran reported no 
history of injury that he could relate and a neurologist 
found no neurologic disorder.  An X-ray of the cervical spine 
in July 1983 was interpreted to disclose anterior 
degenerative spurring at the disc C5-6 of doubtful clinical 
significance.  The remainder of the cervical spine was 
normal.

VA further evaluated the veteran for complaints of neck pain 
in October 1983.  On physical examination the veteran's neck 
he had full range of motion and minimal tenderness in the 
lower cervical spine.  There was no pain with rotation.  X-
rays of the cervical spine revealed moderate degenerative 
changes in the lower cervical spine but were otherwise 
negative.  Cervical spine pain of questionable etiology was 
the pertinent diagnostic impression.

The veteran next complained of having neck pain on a VA 
consultation in July 1993.  The examiner noted that the 
veteran had complaints of increased pain in the neck for 
years and that an X-ray of the cervical spine had shown 
pronounced hypertrophic spur formations.  Following physical 
examination, hypertrophic spur formation cervical spine was 
the diagnostic impression.

The veteran was afforded a VA joint examination in connection 
with his current claim in July 1998.  On this examination the 
veteran said he had intermittent neck pain due to bone spurs 
and informed his examiner that he has had costochondritis 
since he was in the service.  On physical examination, range 
of motion of the neck in all axes was normal.  Examination of 
the chest revealed a vague tenderness somewhat lateral to the 
costochondral junction of the 4th and 5th ribs on the left.  
The examiner stated that he could not exclude the diagnosis 
of costochondritis, but that findings certainly were not 
typical.  An X-ray of the cervical spine was interpreted to 
reveal degenerative changes involving the C4 through C6 
levels of the cervical spine.  The intervertebral disc spaces 
were not narrowed and the alignment of the spine was normal.  
The examiner noted that he had been asked to answer the 
question of whether the veteran's rib condition caused 
cervical spine spurs.  He responded that the answer to that 
was quite simply "the costochondritis did not cause neck 
spurs."  Hypertrophic spurs of the cervical spine, by 
history with normal physical examination were the pertinent 
diagnosis.  The examiner also noted that a x-ray examination 
showed spurs but reiterated that they were not caused by the 
rib condition.

Analysis

After reviewing the record the Board is satisfied that all 
relevant facts have been properly developed and remanding 
this case with directions to provide further assistance to 
the veteran would satisfy no useful purpose.  Comprehensive 
medical history and detailed findings with respect to the 
veteran's service-connected costochondritis and hypertrophic 
spurs of the cervical spine have been adequately documented 
in the medical evidence.  Further, by virtue of the rating 
decision and the May 1999 statement of the case, the veteran 
has been given notice of the information and medical evidence 
necessary to substantiate his claim.  

In addition, it appears that all evidence identified by the 
veteran has been obtained and associated with the claims 
file.  In addition, the veteran had been recently examined in 
July 1998 in connection with his claim.  This examination was 
sufficiently detailed and comprehensive regarding the nature 
of the disabilities at issue and provides a clear picture of 
all relative symptoms and findings and specifically discusses 
whether the veteran's hypertrophic spurs of the cervical 
spine were secondary to his service-connected 
costochondritis.  Thus, the Board concludes that the duty to 
assist as contemplated by applicable provisions, including 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, Sections 3-4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107) have 
been satisfied with respect to the issue on appeal.

The veteran contends that his current hypertrophic spurs of 
the cervical spine are related to his service-connected 
costochondritis of the left 4th and 5th ribs.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, a disability, which is proximately due to, or the 
result of another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  When aggravation of a disease or injury 
for which service connection has not been granted is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability, and no more, over and above the degree of 
disability existing prior to the aggravation.   See 38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1945).

In this case the veteran's service medical records show 
extensive evaluation and treatment provided to the veteran 
for complaints of pain referable primarily to his chest and 
knees but make no reference to any cervical spine problems.  
This is consistent with the veteran's statements that his 
bone spurs of the cervical spine did not begin in service but 
are due to a service-connected "rib condition."

The post-service evidence shows that the veteran developed 
problems with degenerative spurring of the cervical spine 
approximately 6 years after service when he was found on a VA 
medical consultation in July 1983 to have radiological 
evidence of anterior degenerative spurring at the C5-6 disc 
space.  Since then the veteran has continued to have 
complaints of neck pain clinically attributed to hypertrophic 
spur formation of the cervical spine.

Although the veteran asserts that his cervical spine 
condition is related to his service-connected 
costochondritis, as a layman without medical expertise or 
training, his statements alone are insufficient to establish 
a nexus between the current cervical spine disability and his 
service-connected rib disorder.  In this regard, the Board 
notes that, as a lay person, the veteran is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

As part of the development of the claim, a VA physician 
examined the veteran in July 1998.  This physician noted the 
veteran's history of costochondritis and X-rays of the 
cervical spine showing degenerative changes.  He 
unequivocally stated that there was no causal relationship 
between the service-connected costochondritis and his present 
cervical spine hypertrophic spurs.  The veteran has presented 
no competent (medical) evidence showing otherwise and the 
record does not disclose any such evidence.  

In opposition to the VA medical opinion obtained and noted 
above, the veteran has proffered only his assertion that his 
post service cervical spine disorder is related to his 
service-connected costochondritis involving the left 4th and 
5th rib area.  While the veteran may believe that his neck 
disorder is attributable to his rib disability, his lay 
assertions alone are not competent evidence for establishing 
secondary service connection for a neck disorder.

The Board is satisfied on the basis of the evidentiary record 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for hypertrophic spurs 
of the cervical spine on a secondary basis and, thus, the 
claim must be denied.


ORDER

Service connection for hypertrophic spurs of the cervical 
spine as secondary to the service-connected costochondritis 
of the left 4th and 5th rib area is denied.

		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

